Case: 12-60612       Document: 00512373701         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013

                                       No. 12-60612                        Lyle W. Cayce
                                                                                Clerk

VALENTIN JOSE VALENZUELA, also known as Jose Valentin Valenzuela-
Moreno

              Petitioner

v.

ERIC H. HOLDER, JR., U.S. Attorney General,

              Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A090 284 945


Before HIGGINBOTHAM, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Valentin Jose Valenzuela petitions from a Board of Immigration Appeals
(“BIA”) determination that he abandoned his status as a lawful permanent
resident and was not entitled to a post-conclusion voluntary departure. For the
following reasons, we DENY in part, and DISMISS in part, the petition for
review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60612      Document: 00512373701        Page: 2    Date Filed: 09/13/2013



                                     No. 12-60612

                          FACTS AND PROCEEDINGS
      Valentin Jose Valenzuela (“Valenzuela”), a native and citizen of Mexico,
was admitted to the United States as a lawful permanent resident (“LPR”) on
December 1, 1990. He has a wife, a job, and three U.S. citizen children (ages 13,
9, and 7). He also has a criminal record. Valenzuela was convicted in 1996 in
the Western District of Texas of aiding and abetting an alien in violation of 8
U.S.C. § 1325 and 18 U.S.C. § 2(a), and was sentenced to sixty days in prison
and five years of probation. Later in 1996 he was arrested in Missouri and
charged with possession and attempted trafficking of a controlled substance
after the car he was driving was found to contain sixty to seventy pounds of
marijuana; he was released on bond. After he failed to appear at a scheduled
hearing in September 1997, his bond was forfeited.1 Valenzuela also was
arrested in 2001 for driving under the influence in Texas; he was placed in a pre-
trial diversion program in 2003, and successfully served one year probation.
      The Department of Homeland Security (“DHS”) began removal
proceedings in 2006 under 8 U.S.C. § 1227(a)(1)(E)(i) against Valenzuela for
aiding and abetting an alien in violation of 8 U.S.C. § 1325 and 18 U.S.C. § 2(a)
within five years of adjusting status. In the removal proceedings, Valenzuela
conceded removability, and instead filed a request for either a waiver of
inadmissability or a post-conclusion voluntary departure.
      Though he did not appear to disclose the fact on at least one of his
applications for relief, during the course of the removal proceedings it came out
that Valenzuela spent from roughly July 1997 to September 1999 in Mexico.
Valenzuela claimed that he traveled to Mexico in July 1997 to marry his
Mexican citizen wife in a religious ceremony. Valenzuela further claimed that
he always intended to return to the United States after the wedding ceremony,

      1
        The Missouri charges were dismissed after he prevailed on a motion to suppress in
Missouri state court in November 2008.

                                           2
    Case: 12-60612     Document: 00512373701       Page: 3   Date Filed: 09/13/2013



                                    No. 12-60612

but was forced to remain in Mexico to care for his sick father and work on the
family farm. Valenzuela stated that he finally returned to the United States in
September 1999 when one of his brothers was able to take over the care of his
father. Valenzuela also cited the desire to earn money to support his pregnant
wife as a reason he returned to the United States. The Immigration Judge (“IJ”)
declined Valenzuela’s requests for either a waiver of inadmissability or a post-
conclusion voluntary departure.
      The IJ denied the waiver of inadmissability on two independent grounds.
First, the IJ found that Valenzuela voluntarily abandoned his LPR status due
to his long stay in Mexico. As evidence of Valenzuela’s objective intent to
abandon his status, the IJ highlighted that Valenzuela left for Mexico shortly
after being released on bond for drug trafficking charges, married a Mexican
citizen, remained in Mexico uninterrupted for over two years, maintained no
residence or bank account in the United States, worked in Mexico, and had
contact with the United States only through occasional phone calls to family and
friends. The IJ found that “it is very informative and not coincidental that
[Valenzuela] was released on bond on incredibly serious drug charges, then fled
the United States and remained gone for a period of two and a half years during
the pendency of his drug trafficking charges.” Second, in the alternative, the IJ
entered an adverse credibility finding against Valenzuela, and determined that
Valenzuela had failed to establish his eligibility for relief. The IJ pointed to
Valenzuela’s failure to disclose fully his departure from the United States, a
potential lack of candor about criminal arrests, and other inconsistencies in
Valenzuela’s account of events as justifying the adverse credibility finding.
      With respect to Valenzuela’s request for a post-conclusion voluntary
departure, the IJ relied on the adverse credibility finding to deny relief. The IJ
reasoned that Valenzuela’s lack of candor made Valenzuela undeserving of a
favorable exercise of discretion.

                                         3
    Case: 12-60612    Document: 00512373701      Page: 4   Date Filed: 09/13/2013



                                  No. 12-60612

      Valenzuela timely appealed to the BIA, and the BIA dismissed the appeal
in a written opinion. The BIA determined that the IJ applied the proper totality-
of-the-circumstances test when determining Valenzuela’s intent in leaving the
United States, and that the IJ properly placed the burden on DHS to
demonstrate that Valenzuela abandoned his LPR status. The BIA found no clear
error in the IJ’s factual findings, or in the IJ’s ultimate determination that
Valenzuela abandoned his status as a lawful permanent resident of the United
States. In response to Valenzuela’s claims that he always intended to return to
the United States but was forced to remain in Mexico to care for his father, the
BIA noted the lack of any corroborating documentation or detailed testimony to
support Valenzuela’s claims that his father needed medical care, as well as the
fact that Valenzuela’s departure from the United States “coincided with the
institution of criminal charges against him for drug trafficking in Missouri.”
      Because the BIA affirmed the IJ’s determination that Valenzuela
abandoned his status, the BIA found it unnecessary to resolve the IJ’s adverse
credibility findings against Valenzuela. To determine whether Valenzuela was
entitled to a post-conclusion voluntary departure, the BIA balanced the positive
and negative equities in the case. After noting numerous factors favoring a
positive exercise of discretion—Valenzuela’s lengthy residence in the United
States, his relatives and children in the United States, his history of
employment, and his regular payment of income taxes in the United States—the
BIA concluded that those factors were outweighed by Valenzuela’s criminal
convictions and “his general disrespect of the law of this country in evading
criminal proceedings over an extended period of time,” and denied a post-
conclusion voluntary departure.




                                       4
    Case: 12-60612     Document: 00512373701     Page: 5   Date Filed: 09/13/2013



                                  No. 12-60612

                          STANDARD OF REVIEW
      When considering a petition for review, this court reviews only the BIA’s
decision, and not the IJ’s decision, unless the IJ’s decision has some impact on
the BIA’s decision. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997). This court
must affirm the BIA’s decision if there is no error of law and if reasonable,
substantial, and probative evidence on the record, considered as a whole,
supports the decision’s factual findings. Moin v. Ashcroft, 335 F.3d 415, 418 (5th
Cir. 2003). Conclusions regarding an alien’s intent are essentially factual and
are reviewed for substantial evidence. Id. This court will not reverse a BIA
determination that an alien intended to abandon his LPR status unless the alien
“provides evidence so compelling that no reasonable fact-finder could conclude
against [the alien].” Id. (internal quotations and citation omitted).


                                 DISCUSSION
      Valenzuela makes three arguments on appeal. First, Valenzuela argues
that the BIA and IJ wrongly determined that he abandoned his LPR status as
a result of his extended stay in Mexico. Second, Valenzuela argues that the IJ
erred in entering an adverse credibility finding against him. Third, Valenzuela
argues that the BIA erred in denying Valenzuela a post-conclusion voluntary
departure.


A. The BIA Did Not Err In Determining That Valenzuela Abandoned His
Status As A Lawful Permanent Resident.
      Valenzuela argues that the BIA and IJ wrongly determined that he
abandoned his LPR status. Valenzuela contends that the BIA and IJ focused
solely on the time he was absent from the country, improperly placed the burden
on him to demonstrate that he had not abandoned his status, and failed to
consider the totality of the circumstances surrounding his absence from the

                                        5
    Case: 12-60612     Document: 00512373701       Page: 6   Date Filed: 09/13/2013



                                  No. 12-60612

United States. Valenzuela claims that, under the correct legal standard, his
colorable claim to LPR status was not refuted by “clear, unequivocal and
convincing evidence.” Neither argument succeeds.
      1) The BIA Applied The Correct Legal Standard

      “[T]o qualify as a returning resident alien, an alien must have acquired
[LPR] status in accordance with our laws, must have retained that status from
the time that [he] acquired it, and must be returning to an unrelinquished lawful
permanent residence after a temporary visit abroad.” Moin, 335 F.3d at 418
(internal quotation marks omitted). A “temporary visit abroad” is not defined
only in terms of elapsed time; a trip is “temporary” “if (a) it is for a relatively
short period, fixed by some early event; or (b) the trip will terminate upon the
occurrence of an event that has a reasonable possibility of occurring within a
relatively short period of time.” Id. (internal quotation marks and citation
omitted).
      If the alien’s trip abroad is not “relatively short,” it is “temporary” only if
the alien had “a continuous, uninterrupted intention to return to the United
States during the entirety of his visit.” Singh v. Reno, 113 F.3d 1512, 1514 (9th
Cir. 1997) (internal quotation marks and citation omitted). In ascertaining the
alien’s intent, the relevant question is not whether the alien ultimately intended
to return to the United States but whether he intended to return “within a
relatively short period.” Moin, 335 F.3d at 419 (internal quotation marks
omitted). Consideration should be given when assessing intent to the totality of
the alien’s circumstances including: the alien’s family ties, property holdings,
and business affiliations in the United States, as compared to his country of
origin. Id.
      The BIA articulated and applied the correct legal standard. Multiple
points in the BIA’s opinion belie Valenzuela’s contention that the BIA failed to


                                         6
    Case: 12-60612    Document: 00512373701     Page: 7   Date Filed: 09/13/2013



                                 No. 12-60612

consider the totality of the circumstances. The BIA noted that “abandonment
is not determined by the length of the absence alone,” and proceeded to consider
numerous factors (such as Valenzuela’s job, criminal, and tax history) beyond
merely looking at the time Valenzuela was absent from the United States.
      Valenzuela’s arguments that the IJ improperly placed the burden on him
to demonstrate his entitlement to legal status are similarly flawed. As a
preliminary matter, his brief only alleges that the “IJ erred in shifting the
burden of proof from the government to him,” and does not allege that the BIA
improperly did so. As such, we need not address it. See, e.g., Mikhael, 115 F.3d
at 302. And even assuming that we construe his argument to contend that the
BIA also erred, the opinions below demonstrate that this did not occur.
      This is not a case where the IJ and/or the BIA actually placed the legal
burden on the alien. See, e.g., Matadin v. Mukasey, 546 F.3d 85, 90-91 (2d Cir.
2008). Both the IJ and the BIA stated that they placed the burden on the DHS,
and a review of the record contains nothing to suggest that the burden was
placed on Valenzuela to demonstrate his entitlement to relief. Valenzuela’s
general inability to prove a significant connection to the United States or
demonstrate his father’s need for medical care only became an issue after the
Government convinced the IJ and the BIA that Valenzuela left the country to
flee the Missouri drug trafficking proceedings, and further, that he had no
significant connection to the United States during the period. The record does
not indicate that Valenzuela had the burden to demonstrate his entitlement to
relief, but rather just that the Government had a strong case that Valenzuela
failed to rebut.

      2) The BIA’s Determination Is Supported By Substantial Evidence

      The Government had the burden in the administrative proceedings of
demonstrating with “clear, unequivocal, and convincing evidence” that


                                       7
    Case: 12-60612     Document: 00512373701       Page: 8   Date Filed: 09/13/2013



                                   No. 12-60612

Valenzuela abandoned his status as a lawful permanent resident in the United
States. Moin, 335 F.3d at 419. On appellate review under the substantial
evidence standard, we must determine whether Valenzuela “provides evidence
so compelling that no reasonable fact-finder could conclude” that the
Government met its factual burden. We conclude that a reasonable fact-finder
could agree with the BIA’s determination. Given the temporal proximity of
Valenzuela’s pending Missouri drug prosecution to his departure from the
United States, a reasonable jurist could conclude that the clear and unequivocal
evidence indicated that Valenzuela did not maintain a continuous desire to
return to the United States within a relatively short period because the evidence
indicates that Valenzuela was leaving the country to flee criminal proceedings.
Valenzuela’s substantial evidence challenge accordingly fails.


B. We Do Not Review Valenzuela’s Challenge To The Immigration
Judge’s Adverse Credibility Findings.
      Valenzuela’s brief discusses potential errors with the IJ’s adverse
credibility finding. However, as Valenzuela admits, the BIA “declined to review
the IJ’s findings on this issue.” Our review of the record indicates that the BIA
did not rely on the adverse credibility finding to deny relief. As such, we do not
address Valenzuela’s arguments here because this court only reviews the
decisions of the BIA. See, e.g., Mikhael, 115 F.3d at 302.




C. We Lack Jurisdiction To Review The BIA’s Denial Of A Post-
Conclusion Voluntary Departure.
      Valenzuela argues that the BIA erred in denying him a post-conclusion
voluntary departure. Under the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996, this court “lack[s] jurisdiction to review his claim that

                                         8
    Case: 12-60612    Document: 00512373701     Page: 9   Date Filed: 09/13/2013



                                 No. 12-60612

the BIA erred in denying his request for voluntary departure.” Eyoum v. INS,
125 F.3d 889, 891 (5th Cir. 1997); see also 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B).
Accordingly, we cannot review his arguments regarding the BIA’s denial of a
post-conclusion voluntary departure.



                               CONCLUSION

      We DENY the petition for review with respect to the BIA’s determination
that Valenzuela abandoned his status as a lawful permanent resident. We
DISMISS the petition for review with respect to the IJ’s adverse credibility
finding and the BIA’s denial of a post-conclusion voluntary departure.




                                       9